It is with great pleasure that we participate in this session of the General Assembly under the wise presidency of Mr. Peter Thomson, at a time when we are facing great challenges and witnessing humankind’s legitimate desires and aspirations for a world of greater justice and solidarity. We are particularly proud and pleased to see a representative from a small island developing State conducting the work of the Assembly. We wish him every success during his term in office and assure him of the full cooperation and readiness of the delegation of Cabo Verde.
We also express our gratitude to his predecessor, Mr. Mogens Lykketoft, for his excellent work and congratulate him on his tireless efforts and dedication, as well as the transparent and inclusive manner in which he conducted the process of hearing candidates for the position of Secretary-General. We are certain that, under his guidance, the steps taken in the process of reform that is under way in the Organization were important ones.
On behalf of the Government of Cabo Verde, we would also like to applaud and thank His Excellency Secretary-General Ban Ki-moon as we approach the end of his two terms in office. We are grateful for his work and efforts aimed at building international peace and security, seeking relationships based on greater solidarity, brotherhood and fairness, combating poverty and pursuing balanced and sustainable development for all. As a small island developing State, Cabo Verde greatly appreciated his dedication to building a better world, in particular his contribution in successfully organizing and holding the third International Conference on Small Island Developing States, held in Samoa, and for bringing about the adoption of the 2030 Agenda for Sutainable Development and the Paris Agreement on Climate Change. With regard to the Paris Agreement, Cabo Verde is pleased with the number of States that have ratified it since April.
As a small island State, Cabo Verde bases its foreign policy on the principles enshrined in the Charter of the United Nations and is certain that multilateralism is the most appropriate way to approach issues on the international agenda. Cabo Verde advocates for, and gives priority to, the consensus to keep pursuing international peace and security, promoting and fostering dialogue in conflict resolution and defending international law as indispensable elements for the advancement of humankind.
We note with concern that armed conflicts are proliferating in general, but more particularly in Africa and the Middle East. We have seen the resurgence of instability in several areas of the world, the unprecedented humanitarian crisis leading to the high number of refugees, irregular migrations, massive violations of human rights, poverty and lack of social cohesion, the widening of the inequality between rich and poorer nations, increasing acts of terrorism and atrocities and the growth of transnational crime, in particular drug trafficking. All of those phenomena, which we have been closely observing and cannot ignore, call for and compel us to act collectively.
The conflicts and sources of tension that persist on the African continent continue to be a concern for us, particularly the situations in Libya, South Sudan, Somalia and Mali. Cabo Verde supports the African Union in the search for solutions to those problems affecting the peace and security of our sister nations. Also with respect to our continent, we welcome Morocco’s recent decision to rejoin the African Union. We hope that the reasons that compelled its withdrawal will be resolved in the framework of strengthened regional cooperation among the members of the Arab Maghreb Union, thereby contributing to stability and security in the Sahel region.
With respect to the Middle East, Cabo Verde understands the urgency of finding solutions to existing conflicts and encourages the pursuit of negotiations as the sole means to that end. We wish to specifically refer to the need to resume negotiations leading to a lasting peace that would allow both States — Israel and Palestine — to live side by side in peace and security. In addition, we encourage the continuation of efforts to seek a negotiated solution in Syria that would put an end to the conflict and the suffering of the Syrian people.
Terrorism is a phenomenon that affects all countries and all regions of the planet either directly or indirectly, and no one can remain indifferent to the immense suffering and violence it brings to entire populations. As a global problem, it is one of the most serious threats to international peace and security, and it therefore requires a global response. No country — large or small, rich or poor — is in a position to fight it alone or effectively.
Cabo Verde condemns, without reservations, acts of terrorism in any form or manifestation. We reaffirm our willingness and readiness to cooperate with other States, as well as with the United Nations system, to implement recommendations aimed at preventing and combating this threat. Accordingly, Cabo Verde welcomes the Secretary-General’s Plan of Action to Prevent Violent Extremism, launched in January, as well as the results of the fifth review of the United Nations Global Counter-Terrorism Strategy.
Taking into account the iniquities and inequalities that exist everywhere in some form, it is the understanding of my Government that such a scenario compels us to join forces in our efforts for the promotion and protection of human rights. The Universal Declaration of Human Rights and the Optional Protocols thereto constitute the basis for building more peaceful, just and inclusive societies, with fundamental rights and freedoms at the core of their development. In addition, we consider the role of institutions advocating in favour of human rights and civil society to be indispensable in promoting the rights inherent to human beings.
As was highlighted in the high-level thematic debate on human rights last July, under the theme “Human rights at the centre of the global agenda”, the challenges associated with climate change, terrorism, violent extremism, conflicts and humanitarian crises require not only coordinated actions on all levels, but also the continuous fostering of good governance and the rule of law.
Massive violations of those rights and the denial of civil, political, social and cultural rights hinder the full achievement of the Sustainable Development Goals, particularly the protection of and the enjoyment of rights by the most vulnerable populations. We are also convinced that the right to development constitutes a basic principle for social cohesion and the reduction of social inequalities within and among nations. As we celebrate the thirty-first anniversary of the Vienna Declaration on the Right to Development, it is important that the principles established therein be observed and fulfilled. With respect to protecting the most vulnerable, Cabo Verde welcomes the Political Declaration adopted at the high-level meeting on HIV/ AIDS (resolution 70/266) in June, which advocates for access to treatment, particularly for the most vulnerable, based on the principle of non-discrimination and non-stigmatization.
Cabo Verde recognizes and is concerned with the humanitarian crisis resulting from the large number of refugees and migrants and welcomes the organization and adoption of the New York Declaration for Refugees and Migrants (resolution 71/1, annex) during the high-level meeting on migrants and refugees on 19 September. We believe that a significant part of the current difficulties may be overcome through the effective implementation of the planned global compacts on responsibility-sharing for refugees and on safe, regular and orderly migration, which are expected to be adopted next year. Furthermore, we call for the correct implementation of the international conventions related to that issue and stress the need to fight against the root causes of such phenomena.
The theme chosen for this General Assembly session, “The Sustainable Development Goals: a universal push to transform our world”, could not have been more appropriate. The choice was judicious and pertinent. It was judicious because a significant portion of the work and attention of the United Nations upto 2030 will indeed focus on the achievement of the Sustainable Development Goals, and it was pertinent because, one year after the historic adoption of the 2030 Agenda, we have the opportunity to express our points of view on how we intend to achieve the Goals that we established and overcome the challenges that persist and that could jeopardize the global commitment to leave no one behind.
For us, the fulfilment of the 2030 Agenda for Sustainable Development implies enhancing the means of implementation, particularly financing, technology transfer, capacity-building and participation in international trade. Furthermore, we will need to develop the capacity to implement and follow up on a system to monitor national and regional policies, of which the United Nations system must be aware.
The devastating consequences of natural disasters resulting from climate change, which have a significant impact on the poorest and most vulnerable countries, remind us of the urgency of implementing the Paris Agreement on Climate Change and the importance of implementing the recommendations of the Sendai Framework for Disaster Risk Reduction 2015-2030. Developing a low-carbon economy and creating resiliency and capacity to adapt are no longer just an option for many. They have become essential requirements to build a sustainable economy, particularly in island and archipelago countries, whose survival is being threatened by climate change.
Despite the challenges inherent in the implementation of the 2030 Agenda, its ambitious nature offers a unique opportunity to promote international solidarity and cooperation at an unprecedented level in the history of humankind. It is therefore against that backdrop that the United Nations system will be called upon to work as a unified front, avoiding duplication, increasing the monitoring and application of capacity at the national and regional levels, identifying emerging challenges, offering solutions that are not one-size-fits- all, and respecting the idiosyncrasies and specific contexts of each country.
I cannot conclude without noting that Cabo Verde, as a small island State, is striving for the development of a sustainable and dynamic economy with a robust private sector and strengthened regulatory institutions. In order to build a resilient economy that is in line with the 2030 Sustainable Development Goals, the Government that I am honoured to be a part of plans to develop strategic partnerships so as to reduce risks and minimize weaknesses. However, the challenge facing a small and vulnerable country such as Cabo Verde goes beyond our national capacity to mobilize technical and financial resources and calls for more coordinated and predictable support from the international community in general and the United Nations system in particular.
